

Exhibit 10(x)


McCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN
TERMS OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
The following terms and conditions apply to non-qualified stock options granted
under the 2013 Omnibus Incentive Plan by McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation, with its principal offices in Baltimore County, Maryland
(hereinafter called the “Company”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
interests of the Company and its stockholders will be advanced by encouraging
its directors to become owners of common stock of the Company (“Stock”); and
WHEREAS, the Board approved and adopted the Company’s 2013 Omnibus Incentive
Plan (the “Plan”) on November 27, 2012, effective December 1, 2012, subject to
the approval of the Company’s stockholders; and
WHEREAS, the Company’s stockholders approved the Plan on April 3, 2013; and
WHEREAS, one of the purposes of the Plan is to provide an inducement to the
members of the Board (each a “Director”) to acquire shares of Stock; and
WHEREAS, the Board has authorized and approved the grant of an option to each
non-employee member of the Board pursuant to the Plan, this Award Agreement and
the terms described on the Screen (defined below);
NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements set forth below, the terms of this Award and this Award Agreement
consist of the following:
1.Grant of Options. Details of the Director’s non-qualified stock option,
including the grant date, number of shares, award price, and vesting schedule,
are described on the screen captioned “Grants & Awards” in the Computershare
website (the “Screen”). On the grant date specified on the Screen, the Company
granted a non-qualified stock option to the Director to purchase the number of
shares of the Company’s Stock identified as “Options Granted” at the price per
share specified under “Award Price” (this “Award” or this “option”). In order to
exercise this option, the Director may (i) make a cash payment, (ii) surrender
shares of Stock owned by the Director and having a market value equal to the
Award Price and related taxes for the number of shares to be purchased pursuant
to the exercise of all or part of this option, or (iii) authorize the Company to
withhold a sufficient number of shares of Stock underlying this option, based on
the market value of such shares on the date of exercise, to pay the Award Price
and related taxes and to issue the remaining number of such shares to the
Director (“net withholding exercise”). The option granted hereunder shall be
exercisable, except as otherwise provided herein, in accordance







--------------------------------------------------------------------------------




with the vesting schedule provided on the Screen until this option expires on
the date provided on the Screen (the “Expiration Date”).
2.    Restrictions on Transfer of Options.
(a)Except as hereinafter provided, this option is not transferable by the
Director and is exercisable during the Director’s lifetime only by the Director.
This option may be transferred by the Director pursuant to a will or as
otherwise permitted by the laws of descent and distribution. In addition, a
Director may transfer all or any part of this option, “not for value” (as such
phrase is defined in the Plan), to any Family Member (as such term is defined in
the Plan).
(b)    Except as otherwise herein provided, the option herein granted and the
rights and privileges conferred hereby shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of said
option or of any right or privilege conferred hereby contrary to the provisions
hereof or upon the levy of any attachment or similar process upon the rights and
privileges conferred hereby, this option and the rights and privileges conferred
hereby shall immediately become null and void.
3.    Vesting of Options.
(a)    Subject to the provisions of Sections 3(b) and 3(c) below, all rights to
exercise this option shall terminate thirty (30) days after the Director ceases
to serve as a member of the Board.
(b)    If the Director ceases to serve as a member of the Board on account of
death or total and permanent disability, any unvested portion of this option
shall immediately become vested and the Director (or in the event of the
Director’s death, the Director’s personal representative) may exercise this
option, in full or in part, until the earlier of the Expiration Date or the
fifth anniversary of the date the Director ceases serving on the Board,
regardless of the restrictions that might otherwise apply with respect to the
Options Granted.



For purposes of this Award Agreement, the Director shall be considered “totally
and permanently disabled” if (i) the Director is unable, as a result of
demonstrable illness (including mental illness), injury or disease, to engage in
any occupation or perform any work for remuneration or profit for which the
Director is reasonably qualified and (ii) the illness, injury or disease is
expected to be permanent.
(c)    If the Director ceases to serve as a member of the Board on account of
not being renominated to the Board after age 72, in accordance with the
Corporate Governance Guidelines, the Director may exercise this option if the
shares have become vested as of the Director’s


2



--------------------------------------------------------------------------------




last day of Board service under the Vesting Schedule described in Section 1
until the earlier of the Expiration Date or the fifth anniversary of the date of
retirement, regardless of the restrictions that might otherwise apply with
respect to the Options Granted.
(d)    In no event may this option, or any outstanding Options Granted and
outstanding options previously granted (collectively, the “Outstanding
Options”), be exercised after the Expiration Date.
(e)    An exercise of this option with respect to a part of the shares of Stock
to which it relates shall not preclude a subsequent exercise as to any remaining
part on or before the Expiration Date.
4.    Change in Control. Notwithstanding any provision of this Award Agreement
to the contrary, in the event of a Change in Control of the Company (as such
term is defined in the Plan), if this option is “in the money,” all conditions
and restrictions on the exercise of this option, (other than the restriction set
forth in Sections 3(b) and 3(c) hereof), including the limitations contained in
Section 1 hereof, shall be waived and this option shall be immediately
exercisable on or before the Expiration Date for all of the Options Granted. In
addition, the Committee (as such term is defined in the Plan) may take any other
action it deems appropriate to ensure the equitable treatment of participants in
the event of, or in anticipation of a Change in Control, including but not
limited to any one or more of the following: (i) provision for the settlement of
this option in exchange for its equivalent cash value, as determined by the
Committee, as of the date of the Change in Control; or (ii) such other
modification or adjustment to this option as the Committee deems appropriate to
maintain and protect the rights and interests of the Director upon or following
the Change in Control; provided that the Committee shall not take any action
that would cause this option to be subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). The Committee also may accord any
Director a right to refuse any acceleration of exercisability, vesting or
benefits, in such circumstances as the Committee may approve.
For purposes of this Award Agreement, “in-the-money” means that the per share
fair market value of a share of the Company’s common stock (either voting or
non-voting, as applicable) immediately before the Change in Control Termination
exceeds the exercise price per share of the applicable option.
5.    Issuance of Common Stock. The Company shall not be required to issue or
deliver any certificate or certificates for shares of its capital stock
purchased upon the exercise of the option herein granted unless and until the
offering and sale of the shares represented thereby may legally be made under
the Securities Act of 1933, as amended, and the applicable rules and regulations
of the U.S. Securities and Exchange Commission.
6.    Dividend, Voting and Other Rights. The Director shall not have any of the
rights or privileges of a stockholder of the Company in respect of any of the
shares issuable upon the exercise of the option herein granted unless and until
such shares have been issued and delivered.
7.    Investment Purpose. The Company may require the Director to agree that any
shares of capital stock purchased upon the exercise of this option shall be
acquired for investment


3



--------------------------------------------------------------------------------




and not for distribution and that each notice of the exercise of any portion of
this option shall be accompanied by a written representation that the shares of
capital stock are being acquired in good faith for investment and not for
distribution.
8.    Successor. This Award shall be binding upon and inure to the benefit of
any successor or successors of the Company.
9.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws. Notwithstanding any other
provision of this Award Agreement, the Company shall not be obligated to issue
any shares of Stock pursuant to this Award Agreement if the issuance thereof
would result in a violation of any law.
10.    Withholding. The Company shall, in its discretion, have the right to
deduct or withhold from payments of any kind otherwise due to the Director, or
require the Director to remit to the Company, an amount sufficient to satisfy
taxes imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions that are required by law to be
withheld with respect to the Plan, grant or exercise of stock options, payment
of shares or cash under this Award Agreement, the sale of shares acquired
hereunder, and/or payment of dividends on shares acquired hereunder, as
applicable. A sufficient number of the shares resulting from the exercise of
this option may be retained by the Company to satisfy any tax withholding
obligation.
11.    No Right to Continue as Director. Neither the Plan, this Award Agreement,
the grant of stock options, payment of shares or cash under this Award
Agreement, the sale of shares acquired hereunder, and/or payment of dividends on
shares acquired hereunder, as applicable, gives the Director any right to
continue to be a director of the Company or limits, in any way, the right of the
Company to change the Director’s compensation at any time for any reason not
specifically prohibited by law.
12.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Director’s consent to participate in the Plan by
electronic means. The Director hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
13.    Governing Law and Venue. All disputes arising under or growing out of
this option or the provisions of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, United States of
America, as provided in the Plan, without regard to such state’s conflict of
laws rules. If any dispute arises directly or indirectly from the relationship
of the parties evidenced by this Award and this Award Agreement, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
Maryland and agree that such litigation shall be conducted only in the courts of
Baltimore County, Maryland, and no other courts, where the grant of this option
is made and/or to be performed.


4



--------------------------------------------------------------------------------




14.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
15.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Director’s participation in the Plan, on this
option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable to comply with local law or
facilitate the administration of the Plan, and to require the Director to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
16.    Relation to Plan. This Award Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency or conflict between
this Award Agreement and the Plan, the Plan shall govern. The Plan and this
Award Agreement shall be administered by the Committee in accordance with the
provisions of Article II of the Plan. Except as expressly provided in this Award
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Plan or on the Screen.
17.    Acceptance of Award. The Director shall be deemed to have accepted this
Award unless the Director provides written notice to the Company, within thirty
(30) business days following the Grant Date, stating that the Director does not
wish to accept the Award. Notices should be directed to Investor Services at
investor_services@mccormick.com, or to McCormick & Company, Inc. Attn: Investor
Services, 24 Schilling Road, Suite 1, Hunt Valley, Maryland 21031. By accepting
this Award Agreement, the Director agrees to be bound by the terms and
conditions set forth herein and acknowledges and agrees that:
(a)    The grant of this option and any future options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of this option, nor any future grant of an option by the Company, shall be
deemed to create any obligation to grant any other options, whether or not such
a reservation is explicitly stated at the time of any such grant. The Board has
the right, at any time, to amend, suspend, discontinue or terminate the Plan;
provided, however, that no such action by the Board shall adversely affect the
Director’s rights hereunder without the consent in writing of the Director or a
beneficiary who has become entitled to this option.
(b)    Neither the Company nor any member of the Board or of the Committee shall
have any liability of any kind to the Director for any action taken or not taken
in good faith under the Plan; for any change, amendment, or cancellation of the
Plan or this option; or for the failure of this option to realize intended tax
consequences or to comply with any other law, compliance with which is not
required on the part of the Company.
(c)    The Director has reviewed the Plan, this Award Agreement, and the Screen
in their entirety, has had an opportunity to obtain the advice of counsel prior
to accepting this Award Agreement, and fully understands all provisions of the
Plan, this Award Agreement, and the Screen.




5

